Case 1:14-cv-00851-JEB Document 98-1 Filed 06/26/20 Page 1 of 2




           EXHIBIT 1
                                                               Case 1:14-cv-00851-JEB Document 98-1 Filed 06/26/20 Page 2 of 2
                                                                                                                                                                                                                                                    FY 2020 Q2
                                                                                             Medicare Appeals Dashboard
                                                                              Reporting Period: Through Quarter 2 of FY 2020 (March 31, 2020)
                                                                                                                      (Data in Appeals)

                                                                                                                                                                                                       Most Recent 6 Quarters
                                                                                                     Fiscal Year                                                                 FY 2020                                       FY 2019
             Level 3 - OMHA                               FY 2020           FY 2019             FY 2018          FY 2017              FY 2016            FY 2015           Qtr.2       Qtr.1            Qtr.4          Qtr.3          Qtr.2          Qtr.1
Beginning Workload Balance                                   292,517           417,198              578,683            675,530            886,418          767,422        268,115        292,517        318,254        343,658       379,831         417,198
Receipts                                                      16,056            43,887               62,762            112,933            184,240          240,360          8,496          7,560         11,744          7,989        10,195          13,959
          RAC                                                       472               485                 774             13,782            35,527            47,929           230            242            181               97             76             131
          non-RAC                                              15,584             43,402               61,988             99,151           148,713          192,431          8,266          7,318         11,563          7,892        10,119           13,828
Appeals Removed                                              (65,578)          (168,568)            (224,247)         (209,780)          (395,128)        (121,364)       (33,616)       (31,962)       (37,481)       (33,393)       (46,368)        (51,326)
     OMHA Dispositions                                        (58,549)          (119,848)             (92,113)           (82,240)           (87,123)         (78,881)       (30,269)       (28,280)       (26,301)       (29,570)      (31,490)        (32,487)
          RAC                                                  (7,957)           (15,708)             (24,690)           (26,054)          (33,511)          (15,586)       (4,077)        (3,880)         (3,707)        (4,434)       (4,021)         (3,546)
          non-RAC                                             (50,592)          (104,140)             (67,423)           (56,186)          (53,612)          (63,295)      (26,192)       (24,400)        (22,594)       (25,136)      (27,469)        (28,941)
          Settlement Conference Facilitation (non-add               (45)         (14,021)             (57,097)            (3,208)                                              (29)           (16)          (129)         (4,243)       (2,860)         (6,789)
     Appeals combined for efficiency                           (5,323)           (25,339)             (29,248)           (10,426)          (59,375)                         (2,303)        (3,020)         (3,796)          215         (8,065)        (13,693)
     QIC demo - remands for resolution                         (1,696)           (14,243)             (20,175)           (22,505)            (2,387)                        (1,040)          (656)         (4,168)        (3,176)       (5,888)         (1,011)
     Serial Claims Initaitive                                        (2)          (3,076)              (2,574)                                                                  (2)             0            (961)         (579)          (746)           (790)
     Low Volume Appeals                                              (2)          (5,784)             (20,817)                                                                  (1)            (1)         (2,231)         (282)          (174)         (3,097)
     Hospital Settlements                                            (6)            (278)              (2,223)           (91,401)         (246,243)          (42,483)           (1)            (5)            (24)             (1)            (5)            (248)
                                                      7
     Inpatient Rehab Facility Settlements (non-add)            (1,100)                 (6)                                                                                    (640)          (460)              (6)
Net Pending Receipt Increase / (Decrease)                    (49,522)          (124,681)            (161,485)          (96,847)          (210,888)         118,996        (25,120)       (24,402)       (25,737)       (25,404)      (36,173)        (37,367)
Ending Workload (pending appeals)                            242,995            292,517              417,198           578,683            675,530          886,418        242,995        268,115        292,517        318,254       343,658         379,831
1/ FY20 Qtr 2 includes the majority of appeals received through March 31, 2020
2/ Receipts and dispositions have been updated due to appeal adjustments such as combinations, deletions, and/or corrections
3/ Receipts exclude reopened appeals but include appeals involved in CMS Hospital Settlements
4/ The number of appeals adjudicated each fiscal year reflects receipts from multiple fiscal years
5/ Dispositions exclude remands
6/ OMHA Dispositions reflect appeals removed by all types of adjudicators
7/ Starting in FY19, Settlement Conference Facilitation and Inpatient Rehab Facility Settlement counts are non-adds to avoid double counting (included in OMHA Dispositions at a 1:1 ratio) Both counts reflect appeals closed (vs settled)
8/ FY15 through FY18 reflect changes in methodology to include combined appeals Discrepancies between Level 2 and Level 3 RAC receipts are largely attributable to these changes in methodology
9/ Appeals combined for efficiency result in one disposition for a group of combined appeals This line accounts for the remainder of received appeals that were combined into single appeals within disposition counts
10/ Initiative dispositions not reflected separately within the table are counted in "OMHA Dispositions" (as 1 disposition if multiple appeals were combined), and "Received appeals combined for efficiency" (remainder of groups of appeals combined for
efficient disposition)
11/ OMHA combines appeals to improve the efficiency of our ALJs
